DISMISS; and Opinion Filed June 27, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01484-CV

                           JOHN W. SMITH, Appellant
                                     V.
                  COTTAGES AT HICKORY CROSSING, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05504-E

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Appellant’s brief in this case is overdue. By postcard dated May 28, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




181484F.P05                                        /Bill Pedersen, III/
                                                   BILL PEDERSEN, III
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN W. SMITH, Appellant                             On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas
 No. 05-18-01484-CV         V.                        Trial Court Cause No. CC-18-05504-E.
                                                      Opinion delivered by Justice Pedersen, III.
 COTTAGES AT HICKORY CROSSING,                        Justices Whitehill and Partida-Kipness
 LLC, Appellee                                        participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 27th day of June, 2019.




                                                –2–